UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21934 RiverNorth Funds (Exact name of registrant as specified in charter) 325 North LaSalle Street Suite 645 Chicago, IL (Address of principal executive offices) (Zip code) Patrick W. Galley 325 North LaSalle Street Suite 645 Chicago, IL60654 (Name and address of agent for service) Registrant's telephone number, including area code: 312-832-1440 Date of fiscal year end: 09/30 Date of reporting period: 09/30/10 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. Dear Fellow Shareholders, We are pleased to provide you with the Annual Report for the RiverNorth Core Opportunity Fund (ticker: RNCOX; the “Fund”) covering the Fund’s fiscal year ending, September 30, 2010. For the fiscal year 2010, the Fund had a total return of 14.72%.The Fund’s diversified positioning with tactical tilts to attractive asset classes combined with opportunistic investments in closed-end funds continued to generate outperformance compared to our benchmarks, also known as alpha, for our investors. We continued to find sustainable and frankly more normal opportunities within the closed-end fund market as compared to record discounts of the past two years.These opportunities include various corporate action and shareholder activism trades in addition to deep discount value oriented investments in equity and hybrid closed-end funds. Global economies and financial markets have generally improved over the past twelve months, but an elevated level of uncertainty still exists.Given the broad range of outcomes, we continue to focus on investments with what we believe to have attractive risk-adjusted return characteristics.We believe well researched and opportunistic investments in closed-end funds give our investors a unique potential for alpha that is easy to quantify (i.e. the discount). Fund performance and net inflows have increased the Fund’s net assets from $275 million to $392 million over the past twelve months.The Fund’s strategy is predicated on taking advantage of discount and premium spreads associated with closed-end funds, which tend to be driven by supply and demand.The Fund’s adviser, RiverNorth Capital Management, LLC (the “Adviser”) remains committed to monitoring and taking prudent action in regards to the Fund’s growth relative to effectively executing its strategy and achieving the Fund’s objectives. We thank you for your investment and trust in managing your assets. Respectfully, Patrick W. Galley, CFAStephen A. O’Neill, CFA Portfolio Management Discussion and Analysis Questions answered by portfolio managers Patrick W. Galley, CFA and Stephen A. O’Neill, CFA How did the RiverNorth Core Opportunity Fund perform relative to its benchmarks during the twelve months ended September 30, 2010? For the fiscal year 2010, the RiverNorth Core Opportunity Fund had a total return of 14.72%.This compares to a 10.16% total return for the S&P 500 Index and a 9.85% total return for the blended index consisting of 60% S&P 500 Index and 40% Barclays Capital U.S. Aggregate Index. In order to compare the Fund’s performance to the overall taxable closed-end fund market, the Fund’s Adviser introduced the RiverNorth Closed-end Fund Index (the “RiverNorth CEF Index”) in March 2010.We believe the RiverNorth CEF Index provides the best representation of the taxable closed-end fund market because it is constructed without discount biases and is designed to capture the broader group’s asset class diversity.Given that the Fund opportunistically invests in closed-end funds, its objective is not to outperform the RiverNorth CEF Index and, therefore, we encourage investors to use the RiverNorth CEF Index as a point of reference only. The RiverNorth CEF Index was up 19.31% for the Fund’s fiscal year. For a further a look at historical performance periods ending September 30, 2010, we refer you to the following chart: What contributing factors were responsible for the Fund’s relative performance during the period?What factors detracted from relative performance? The Fund’s asset class diversification beyond the traditional 60/40 balanced portfolio was the primary driver of relative outperformance.Overweight allocations to bank loans, convertible bonds and emerging market equities were strong contributors to the overall return. Alpha generated from closed-end fund security selection was also significant.The Fund generated alpha on mean reversion, corporate action and shareholder activism trades.On average, the Fund’s largest positions narrowed 400 to 500 bps over the past twelve months.For example, the Fund’s second largest position (NFJ Dividend, Interest & Premium Strategy Fund) narrowed from 18.9% on September 30, 2009 to 14.2% on September 30, 2010. Closed-end fund discount volatility also provided the Fund with exciting opportunities to generate alpha over the period.Sovereign default risk grabbed the headlines in February 2010.Closed-end fund investors reacted by unloading closed-end funds in near-record volume.The surge in trading volume paralleled the activity of October 2008, when the S&P 500 lost one-quarter of its value in seven trading days.Another excellent short-term trading opportunity occurred in May 2010.Known commonly as the Flash Crash, the Dow Jones Industrial Average plunged nearly 1,000 points intraday.Panicked investors once again unloaded closed-end funds in near-record volume.The Fund capitalized on both trading opportunities by significantly increasing our closed-end fund exposure at attractive discounts.The past twelve months have also provided a handful of additional short-term trading opportunities, but none as large as the February and May 2010 market sell-offs. Detracting from the Fund’s performance were predominantly our protection positions.We purchased an exchange-traded note that offers exposure to CBOE Volatility Index futures contracts to hedge some of the closed-end fund discount volatility in the portfolio.Additionally we occasionally utilized inverse exchange-traded funds to hedge certain portfolio risks.We believe an opportunistic hedging strategy to protect against downside discount and asset class risk is prudent in certain market environments. A larger than normal cash position also detracted from the Fund’s performance but should be expected to be a staple of the Fund.Cash enables the Fund to be opportunistic and capitalize on the frequent trading opportunities in the closed-end fund space. The Fund’s low duration and underweight allocations to U.S. government and investment grade corporate bonds also detracted from the Fund’s relative performance as rates continued to decline over the period. What was the closed-end fund environment like for the past twelve months and current outlook? The average discount on the RiverNorth CEF Index narrowed from 2.9% on September 30, 2009 to 1.6% on September 30, 2010.The range of the average discount was 1% to 6% over the past twelve months.Compared to the Fund’s prior fiscal year, discount volatility was more subdued.On the other hand, shareholder activism and corporate action activity continued to increase over the past twelve months.The Fund participated in a number of tender offers and rights offering during the period.Based on recent dissident shareholder filings and the number of announced corporate actions, we expect shareholder activism and corporate action trading to be significant in the upcoming year. We continue to find tremendous value in certain U.S. focused equity closed-end funds.Main Street remains a net seller of U.S. stock funds since the bull market began in March 2009.Investors have been fleeing to the perceived safety of bond funds.In the closed-end fund space, this general trend is reflected in the closed-end fund discounts.We are happy to take the other side of the trade and purchase U.S. focused equity funds for attractive discounts to their net asset value and sell bond funds trading very close to par.We believe closed-end fund discounts are a very good Main Street sentiment indicator and, therefore, we typically like to take the other side of the trade.Simply put, they can give investors a playbook to buy what is cheap and sell what is overvalued. We are finding similar value in certain hybrid closed-end funds that invest in both equities and fixed income.The Fund has approximately 40% of its net assets (or 70% of the closed-end fund portfolio) invested in equity and hybrid funds with historically wide discounts. We anticipate discount volatility amongst closed-end bond funds.Many of the most popular bond funds are trading at excessively narrow discounts or premiums.We believe the thirty year bull market in bonds is nearly over and that many complacent investors will have a rude awakening if / when their bond fund declines in value.We hope to opportunistically purchase some of our favorite bond funds if investors rush for the exits. Below illustrates how each sub-asset class performed within the RiverNorth CEF Index and discount trends. Source: RiverNorth Capital Management How was the Fund positioned at the end of September 2010? We believe the Fund is well diversified and balanced across asset classes with tactical shifts towards lower duration fixed income and lower beta equities.We remain overweight in floating rate bank loans and underweight in U.S. government and investment grade corporate bonds.The Fund’s equity exposure is becoming more concentrated in higher quality, large-cap U.S. stocks.The Fund has also maintained a slight overweight to emerging market equities.From a closed-end fund perspective, the Fund has maintained an emphasis on deeper discount U.S. focused equity and hybrid closed-end funds.As discussed above, we continue to maintain a sizable cash position for the flexibility to capitalize on unforeseen opportunities.Cash also helps counterbalance any incremental asset class exposure the Fund acquires through the underlying leverage found in many closed-end funds. The below charts further highlight our positioning. Portfolio asset allocations are approximations made by the Adviser and include the effects of a total return swap with ReFlow LLC. Total Returns (for periods ended September 30, 2010) (Unaudited) Average Annual Returns Since Inception One Year Three Year (December 27, 2006) RiverNorth Core Opportunity Fund* % % % Blend Index** % -1.02 % % S&P 500 Index** % -7.16
